DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are moot because the arguments do not apply to the new reference and/or interpretation being used in the current rejection.

Terminal Disclaimer
The terminal disclaimer filed on 10/13/2022 is accepted and has been recorded. Therefore, the previous obviousness-type double patenting rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-21, 23-25, 28, 32, 33 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Boduch et al (US 2015/0043904) in view of Swinkels et al (US 2016/0050470) and Yokoyama (US 2008/0008469) and Hussain et al (US 2013/0230316).
1). With regard to claim 16, Boduch et al discloses a node (Figures 1-6, and one of the nodes A-J in Figures 7-9) comprising: 
an optical modem (transceivers shown in Figures 1-6) configured to connect to an optical network (Figures 7-9) and to provide a photonic service in the optical network, wherein the optical modem is capable of supporting variable capacity ([0017], [0021] and [0025] etc., rate-adaptive transceiver, N different rates); and 
a controller communicatively connected to the optical modem ([0023] and [0058], “The TX mapper IC may further perform such functions as error checking and performance monitoring”, and “The RX mapper function 511 may also be used to perform additional functions such as forward error correction and performance monitoring”. Since faults are monitored and transmission rate is changed, it is obvious to one skilled in the art that a controller is in the system so to perform the desired monitoring and routing etc. functions) and configured to 
detect a fault or receive notification of the fault on a current route of the photonic service while the photonic service operates at a first capacity of the variable capacity ([0021] and [0035] etc., “If the rate-adaptive optical transceiver is operating at a first bit rate r1, over a first distance d1, over a first optical path, and then if a fault occurs on the first optical path such that the transceiver must now transmit over a second optical path over a second distance d2, wherein d2 >d1, then the transceiver may need to switch to a second bit rate r2, wherein r2<r1. This is done by selecting a different rate processor within the optical transceiver”), and 
cause a change of the optical modem to a second capacity(“r2”) of the variable capacity ([0021] and [0035] etc.), subsequent to the fault, wherein the optical modem is configured to switch to a restoration route (“second optical path over a second distance d2”) while the optical modem operates at the second capacity (Figures 6A and 7-9, [0021] and [0089] etc.).
In Figure 1 etc., Boduch et al does not expressly show a controller that detects faults and cause a change of the capacity, and does not expressly states that the controller monitors operation on the restoration route for a possible change in the second capacity and cause a change of the optical modem to a third capacity of the variable capacity based on the monitored operation, wherein the second capacity and the third capacity are based on any impact to margin of other copropagating services on the restoration route.
Regarding the controller, however, as discussed above, Boduch et al discloses to monitor the performance and change a bit rate when a fault occurs, it is obvious to one skilled in the art that a controller is in the system to control the system to perform the monitoring and rate changing etc. Another prior art, Swinkels et al, discloses a system/method for “protection switch” and managing channel capacity etc., and “The hitless modulation change system can be implemented through or communicatively coupled to a Software Defined Networking (SDN) controller” ([0013]); and “FIG. 7 is a block diagram of a controller to provide control plane processing and/or operations, administration, maintenance, and provisioning (OAM&P) for the network element of FIG. 6” (also refer to [0080]-[0088], [0097]-[0104] and [0129] and Figures 8-14), and Figure 8 shows the control plane. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a controller as taught by Swinkels et al to the system/method of Boduch et al so that the path switching and transmission rate can be better managed by a controller/control plane.
Regarding monitoring operation on the restoration route, first, as Boduch et al disclosed, the bit rate used is depending on the transmission distance, OSNR, and/or error rate ([0003], [0021], [0047] and [0071] etc.); Boduch et al discloses a rate-adaptive scheme, and the performance is monitored by the transceiver etc.; therefore, it is obvious to one skilled in the art that if the transmission distance of the restoration route/protection path has a same distance, or the OSNR is high enough, the restoration route capacity can be upshifted. Swinkels et al also states “through the flexible optical modems, the systems and methods leverage the ability of the lines to provide the restoration bandwidth thereby deferring the deployment of additional optical interfaces as well as provide excess capacity that can be utilized for lower priority services, bandwidth-on-demand, etc. Specifically, first-in builds have significant excess margin, and with the emergence of flexible optical modems, it is an objective to provide and manage the excess margin to provide excess capacity without additional hardware or management constraints. That is, the flexible optical modems can significantly reduce initial costs by providing extra capacity that can be used for restoration” ([0051]), and “the transceiver operation method 1020 is configured to adapt modulation based on SNR changes, both positive and negative. The transceiver operation method 1020 is configured to modify the transceivers (i.e. steps 1034-1048) based on the monitoring steps 1024, 1026, 1028” ([0104]), that is, the capacity of the modem can be based on the SNR etc., and can be increased or decreased (“both positive and negative”). Also, another prior art, Yokoyama, discloses a system/method to change line bit rate based on the error rate (Figures 2-6 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yokoyama with Boduch et al and Swinkels et al so that the transmission rate can be either upshifted or downshifted, and the speed of the data transmission can be increased or decreased based on the performance, and the function of the system/method is enhanced.
Regarding the second/third capacities based on any impact to margin of other copropagating services on the restoration route, first, Swinkels et al discloses “The concurrent method could be independent (as stated) or in concert. Independent meaning that it is done per-channel without regard for other collocated channels, and in concert meaning that the margin of each channel is calculated taking into account the effect of the other collocated channels” ([0052] and [0059]), and “if channels are added to a line and the method 100 is rerun, the excess capacity could be decreased since the additional channels will likely reduce the excess margin” ([0057]); and “determine an impact of the modulation change on the optical link and associated underlying connections thereon” ([0014]) “the hitless modulation scheme change systems and methods propose an approach using a mechanism which coordinates between a data plane and control plane, i.e. using a fabric and a modem, to ensure current traffic is minimally impacted by a modulation scheme change” ([0041], [0087]-[0088] etc.); that is, adding channel may be “intrusive” to neighboring channels, and the impact on the co-existence channels needs to be considered. Second, Hussain et al discloses a scheme to change data rates/capacity in networks, and “the coexistence of super-channels using different modulation formats on the same optical fiber network infrastructure may have a detrimental effect on the Optical Signal to Noise Ratio (OSNR) of adjacent Super-Channels due to interference such as cross-phase modulation. Therefore, it may be desirable to be able to evaluate the mutual impact of existing and new Super-Channels on each other's quality of transmission (for example, bit error rate) before establishing new Super-Channels” ([0009]) and “when multiple Super-Channels are established, the coexistence of Super-Channels using different modulation formats on the same optical fiber network infrastructure may have a detrimental effect on the Optical Signal to Noise Ratio (OSNR) of adjacent Super-Channels due to interference such as cross-phase modulation. Therefore, it may be desirable to be able to evaluate the mutual impact of existing and new Super-Channels on each other's quality of transmission (for example, bit error rate) before establishing new Super-Channels” ([0144]); “The optical signal attributes are Super-Channel 50 parameters that are useful in evaluating the mutual impact of existing and new Super-Channels 50 on quality of transmission of the Super-Channels 50. For example, optical signal attributes may include number (quantity) of wavelengths/optical carriers, wavelength/optical carrier center frequency, wavelength/optical carrier modulation, wavelength/optical carrier baudrate, and/or wavelength/optical carrier Forward Error Correction (FEC) type” ([0087]). That is, the combination of Swinkels et al and Hussain et al discloses that in a system with a plurality of channels copropagated (including WDM system super-channel system etc.), copropagating optical channels can affect each other due to partial overlapping and cross-phase modulation etc., one channel is not independent from other copropagating neighboring channels; and to change a capacity of one channel, it is needed to evaluate an impact to the performance (margin, OSNR or BER etc.) of other copropagating channels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hussian et al to the system/method of Boduch et al and Swinkels et al and Yokoyama so that the impacts to copropagating channels/services are considered, the second/third capacities are determined based on the impacts on the other copropagating services/channels on the restoration route, and a “minimal” impact the existing channels/services can be ensured, and the system reliability is enhanced.
2). With regard to claim 19, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claim 16 above. And the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al further discloses wherein the photonic service is changed if the margin is higher than margin to overcome a signal degrade condition (Boduch: the bit rate used is depending on the transmission distance, OSNR, and/or error rate, [0003], [0021], [0047] and [0071] etc.; Boduch discloses a rate-adaptive scheme, and the performance is monitored by the transceiver etc.; therefore, it is obvious to one skilled in the art that if the OSNR is high enough, the photonic service/capacities can be changed, e.g., upshifted. Swinkels et al also states “through the flexible optical modems, the systems and methods leverage the ability of the lines to provide the restoration bandwidth thereby deferring the deployment of additional optical interfaces as well as provide excess capacity that can be utilized for lower priority services, bandwidth-on-demand, etc. Specifically, first-in builds have significant excess margin, and with the emergence of flexible optical modems, it is an objective to provide and manage the excess margin to provide excess capacity without additional hardware or management constraints. That is, the flexible optical modems can significantly reduce initial costs by providing extra capacity that can be used for restoration” ([0051]), and “the transceiver operation method 1020 is configured to adapt modulation based on SNR changes, both positive and negative. The transceiver operation method 1020 is configured to modify the transceivers (i.e. steps 1034-1048) based on the monitoring steps 1024, 1026, 1028” ([0104]), that is, the capacity of the modem can be based on the SNR etc., and can be increased or decreased (“both positive and negative”). Also, Yokoyama, discloses a system/method to change line bit rate based on the error rate, Figures 2-6 etc. That is, the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al teaches/suggests wherein the photonic service is changed if the margin is higher than margin to overcome a signal degrade condition).
3). With regard to claim 20, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claim 16 above. And the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al further discloses wherein the second capacity is based on known viable capacity on the restoration route (Boduch: e.g., Figure 1, Rate 1 to Rate N are known viable capacities be used on the restoration route. Swinkels: [0048], “the flexible optical modem can support non-standard speeds since N can be a real number as opposed to an integer, i.e. not just 100 G, 200 G, or 400 G, but variable speeds, such as 130 G, 270 G, 560 G, etc.”; [0050], [0053] and [0060]).
4). With regard to claim 21, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claim 16 above. And the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al further discloses wherein the second capacity is based on predicted viable capacity on the restoration route (Boduch et al discloses that the second capacity can be selected from a plurality of viable capacity on the restoration route, e.g., Rate 1, … and Rate N, and “if a fault occurs on the first optical path such that the transceiver must now transmit over a second optical path over a second distance d2, wherein d2>d1, then the transceiver may need to switch to a second bit rate r2, wherein r2<r1. This is done by selecting a different rate processor within the optical transceiver”. That is, if the control system knows d2>d1, a predicted lower bit rate should be selected; that is, the Rate 1, Rate 2, … or Rate N can be viewed as “predicted viable capacity” to be used on the restoration route. And, Swinkels discloses “the transceiver can reconfigure bandwidth based on client-side requests (step 1028). The transceiver operation method 1020, in addition to monitoring signal quality and hardware health, can also adapt the optical system 1000 based on operational requirement changes from client facilities, where cost and/or peak use varies due to time of day changes, or end-user demand fluctuations. One such example would be extremely high demand situations that is predictable and known in advance” and “determining path viability for the route and the network demand for an ideal bit-rate using a forecast tolerant modeling scheme” ([0103], [0060] and [0070] etc.). That is, the combination of Boduch et al and Swinkels et al teaches/suggests the second capacity is based on predicted viable capacity on the restoration route).
5). With regard to claim 23, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claim 16 above. And the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al further discloses wherein the variable capacity is configured in discrete increments (Boduch: e.g., Figure 1, Rate 1, … and Rate N are in discrete increments. Swinkels: [0048], “100 G, 200 G, or 400 G, but variable speeds, such as 130 G, 270 G, 560 G, etc.”; [0050], [0053] and [0060]).
6). With regard to claim 24, Boduch et al discloses a node (Figures 1-6, and one of the nodes A-J in Figures 7-9) comprising: 
an optical modem (transceivers shown in Figures 1-6) configured to connect to an optical network (Figures 7-9) and to provide a photonic service in the optical network, wherein the optical modem is capable of supporting variable capacity ([0017], [0021] and [0025] etc., rate-adaptive transceiver, N different rates); and 
a controller communicatively connected to the optical modem ([0023] and [0058], “The TX mapper IC may further perform such functions as error checking and performance monitoring”, and “The RX mapper function 511 may also be used to perform additional functions such as forward error correction and performance monitoring”. Since faults are monitored and transmission rate is changed, it is obvious to one skilled in the art that a controller is in the system so to perform the desired monitoring and routing etc. functions) and configured to 
detect a fault or receive notification of the fault on a current route of the photonic service while the photonic service operates at a first capacity of the variable capacity ([0021] and [0035] etc., “If the rate-adaptive optical transceiver is operating at a first bit rate r1, over a first distance d1, over a first optical path, and then if a fault occurs on the first optical path such that the transceiver must now transmit over a second optical path over a second distance d2, wherein d2 >d1, then the transceiver may need to switch to a second bit rate r2, wherein r2<r1. This is done by selecting a different rate processor within the optical transceiver”), 
subsequent to a switch to a restoration route (Figures 6A and 7-9, [0021] and [0089] etc.), monitor operation on the restoration route ([0023] and [0058], “The TX mapper IC may further perform such functions as error checking and performance monitoring”, and “The RX mapper function 511 may also be used to perform additional functions such as forward error correction and performance monitoring”),
cause a change of the optical modem to a second capacity(“r2”) of the variable capacity ([0021] and [0035] etc.).
In Figure 1 etc., Boduch et al does not expressly show a controller that detects faults, and cause the change of the optical modem to a second capacity based on the monitored operation on the restoration route, and does not expressly states that the controller monitors operation on the restoration route for a possible change in the second capacity and cause a change of the optical modem to a third capacity of the variable capacity based on the monitored operation, wherein the second capacity and the third capacity are based on any impact to margin of other copropagating services on the restoration route.
Regarding the controller, however, as discussed above, Boduch et al discloses to monitor the performance and change a bit rate when a fault occurs, it is obvious to one skilled in the art that a controller is in the system to control the system to perform the monitoring and rate changing etc. Another prior art, Swinkels et al, discloses a system/method for “protection switch” and managing channel capacity etc., and “The hitless modulation change system can be implemented through or communicatively coupled to a Software Defined Networking (SDN) controller” ([0013]); and “FIG. 7 is a block diagram of a controller to provide control plane processing and/or operations, administration, maintenance, and provisioning (OAM&P) for the network element of FIG. 6” (also refer to [0080]-[0088], [0097]-[0104] and [0129] and Figures 8-14), and Figure 8 shows the control plane.
Regarding monitoring operation on the restoration route and change of the optical modem to a second capacity, Boduch et al discloses a rate-adaptive scheme, and the performance is monitored by the transceiver etc.; therefore, it is obvious to one skilled in the art that if the transmission distance of the restoration route/protection path has a same distance, or the OSNR is high enough, the restoration route capacity can be upshifted. Swinkels et al also states “through the flexible optical modems, the systems and methods leverage the ability of the lines to provide the restoration bandwidth thereby deferring the deployment of additional optical interfaces as well as provide excess capacity that can be utilized for lower priority services, bandwidth-on-demand, etc. Specifically, first-in builds have significant excess margin, and with the emergence of flexible optical modems, it is an objective to provide and manage the excess margin to provide excess capacity without additional hardware or management constraints. That is, the flexible optical modems can significantly reduce initial costs by providing extra capacity that can be used for restoration” ([0051]), and “the transceiver operation method 1020 is configured to adapt modulation based on SNR changes, both positive and negative. The transceiver operation method 1020 is configured to modify the transceivers (i.e. steps 1034-1048) based on the monitoring steps 1024, 1026, 1028” ([0104]), that is, the capacity of the modem can be based on the SNR etc., and can be increased or decreased (“both positive and negative”). Also, another prior art, Yokoyama, discloses a system/method to change line bit rate based on the error rate (Figures 2-6 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a controller as taught by Swinkels and Yokoyama to the system/method of Boduch et al so that the path switching and transmission rate can be better managed by a controller/control plane, the transmission rate can be either upshifted or downshifted, and the speed of the data transmission can be increased or decreased based on the performance, and the function of the system/method is enhanced.
Regarding the second/third capacities based on any impact to margin of other copropagating services on the restoration route, first, Swinkels et al discloses “The concurrent method could be independent (as stated) or in concert. Independent meaning that it is done per-channel without regard for other collocated channels, and in concert meaning that the margin of each channel is calculated taking into account the effect of the other collocated channels” ([0052] and [0059]), and “if channels are added to a line and the method 100 is rerun, the excess capacity could be decreased since the additional channels will likely reduce the excess margin” ([0057]); and “determine an impact of the modulation change on the optical link and associated underlying connections thereon” ([0014]) “the hitless modulation scheme change systems and methods propose an approach using a mechanism which coordinates between a data plane and control plane, i.e. using a fabric and a modem, to ensure current traffic is minimally impacted by a modulation scheme change” ([0041], [0087]-[0088] etc.); that is, adding channel may be “intrusive” to neighboring channels, and the impact on the co-existence channels needs to be considered. Second, Hussain et al discloses a scheme to change data rates/capacity in networks, and “the coexistence of super-channels using different modulation formats on the same optical fiber network infrastructure may have a detrimental effect on the Optical Signal to Noise Ratio (OSNR) of adjacent Super-Channels due to interference such as cross-phase modulation. Therefore, it may be desirable to be able to evaluate the mutual impact of existing and new Super-Channels on each other's quality of transmission (for example, bit error rate) before establishing new Super-Channels” ([0009]) and “when multiple Super-Channels are established, the coexistence of Super-Channels using different modulation formats on the same optical fiber network infrastructure may have a detrimental effect on the Optical Signal to Noise Ratio (OSNR) of adjacent Super-Channels due to interference such as cross-phase modulation. Therefore, it may be desirable to be able to evaluate the mutual impact of existing and new Super-Channels on each other's quality of transmission (for example, bit error rate) before establishing new Super-Channels” ([0144]); “The optical signal attributes are Super-Channel 50 parameters that are useful in evaluating the mutual impact of existing and new Super-Channels 50 on quality of transmission of the Super-Channels 50. For example, optical signal attributes may include number (quantity) of wavelengths/optical carriers, wavelength/optical carrier center frequency, wavelength/optical carrier modulation, wavelength/optical carrier baudrate, and/or wavelength/optical carrier Forward Error Correction (FEC) type” ([0087]). That is, the combination of Swinkels et al and Hussain et al discloses that in a system with a plurality of channels copropagated (including WDM system super-channel system etc.), copropagating optical channels can affect each other due to partial overlapping and cross-phase modulation etc., one channel is not independent from other copropagating neighboring channels; and to change a capacity of one channel, it is needed to evaluate an impact to the performance (margin, OSNR or BER etc.) of other copropagating channels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hussian et al to the system/method of Boduch et al and Swinkels et al and Yokoyama so that the impacts to copropagating channels/services are considered, the second/third capacities are determined based on the impacts on the other copropagating services/channels on the restoration route, and a “minimal” impact the existing channels/services can be ensured, and the system reliability is enhanced.
7). With regard to claim 25, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claim 24 above. And the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al further discloses wherein the change is to a lower capacity when the photonic service fails to run error free on the restoration route (Boduch: [0021], [0035] and [0037] etc. Swinkels: “the transceiver operation method 1020 is configured to adapt modulation based on SNR changes, both positive and negative. Yokoyama: Figures 2 and 5 etc., downshifting the bit rate).
8). With regard to claim 28, Boduch et al discloses a method comprising: 
detecting a fault or receive notification of the fault on a current route ([0021] and [0035] etc., “first optical path”) of a photonic service (Figures 1 and 7-9 etc.) while the photonic service operates at a first capacity ([0021] and [0035] etc., “If the rate-adaptive optical transceiver is operating at a first bit rate r1, over a first distance d1, over a first optical path, and then if a fault occurs on the first optical path such that the transceiver must now transmit over a second optical path over a second distance d2, wherein d2 >d1, then the transceiver may need to switch to a second bit rate r2, wherein r2<r1. This is done by selecting a different rate processor within the optical transceiver”), wherein the photonic service is provided via an optical modem (transceivers shown in Figures 1-6) capable of supporting variable capacity ([0017], [0021] and [0025] etc., rate-adaptive transceiver, N different rates); 
changing the optical modem to a second capacity of the variable capacity (e.g., “a second bit rate r2”), subsequent to the fault ([0021] and [0035] etc.); 
switching the optical modem to a restoration route (e.g., “a second optical path over a second distance d2”) while the optical modem operates at the second capacity (Figures 6A and 7-9, [0021] and [0089] etc.).
But, Boduch et al does not expressly disclose: monitoring operation on the restoration route for a possible change in the second capacity and cause a change of the optical modem to a third capacity of the variable capacity based on the monitored operation, wherein the second capacity and the third capacity are based on any impact to margin of other copropagating services on the restoration route.
Regarding monitoring operation on the restoration route, first, as Boduch et al disclosed, the bit rate used is depending on the transmission distance, OSNR, and/or error rate ([0003], [0021], [0047] and [0071] etc.); Boduch et al discloses a rate-adaptive scheme, and the performance is monitored by the transceiver etc.; therefore, it is obvious to one skilled in the art that if the transmission distance of the restoration route/protection path has a same distance, or the OSNR is high enough, the restoration route capacity can be upshifted. Second, Swinkels et al discloses a system/method for “protection switch” and managing channel capacity etc., and “through the flexible optical modems, the systems and methods leverage the ability of the lines to provide the restoration bandwidth thereby deferring the deployment of additional optical interfaces as well as provide excess capacity that can be utilized for lower priority services, bandwidth-on-demand, etc. Specifically, first-in builds have significant excess margin, and with the emergence of flexible optical modems, it is an objective to provide and manage the excess margin to provide excess capacity without additional hardware or management constraints. That is, the flexible optical modems can significantly reduce initial costs by providing extra capacity that can be used for restoration” ([0051]), and “the transceiver operation method 1020 is configured to adapt modulation based on SNR changes, both positive and negative. The transceiver operation method 1020 is configured to modify the transceivers (i.e. steps 1034-1048) based on the monitoring steps 1024, 1026, 1028” ([0104]), that is, the capacity of the modem can be based on the SNR etc., and can be increased or decreased (“both positive and negative”). Also, another prior art, Yokoyama, discloses a system/method to change line bit rate based on the error rate (Figures 2-6 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Swinkels et al and Yokoyama with Boduch et al so that the transmission rate can be either upshifted or downshifted, and the speed of the data transmission can be increased or decreased based on the performance or monitored operation, and the function of the system/method is enhanced.
Regarding the second/third capacities based on any impact to margin of other copropagating services on the restoration route, first, Swinkels et al discloses “The concurrent method could be independent (as stated) or in concert. Independent meaning that it is done per-channel without regard for other collocated channels, and in concert meaning that the margin of each channel is calculated taking into account the effect of the other collocated channels” ([0052] and [0059]), and “if channels are added to a line and the method 100 is rerun, the excess capacity could be decreased since the additional channels will likely reduce the excess margin” ([0057]); and “determine an impact of the modulation change on the optical link and associated underlying connections thereon” ([0014]) “the hitless modulation scheme change systems and methods propose an approach using a mechanism which coordinates between a data plane and control plane, i.e. using a fabric and a modem, to ensure current traffic is minimally impacted by a modulation scheme change” ([0041], [0087]-[0088] etc.); that is, adding channel may be “intrusive” to neighboring channels, and the impact on the co-existence channels needs to be considered. Second, Hussain et al discloses a scheme to change data rates/capacity in networks, and “the coexistence of super-channels using different modulation formats on the same optical fiber network infrastructure may have a detrimental effect on the Optical Signal to Noise Ratio (OSNR) of adjacent Super-Channels due to interference such as cross-phase modulation. Therefore, it may be desirable to be able to evaluate the mutual impact of existing and new Super-Channels on each other's quality of transmission (for example, bit error rate) before establishing new Super-Channels” ([0009]) and “when multiple Super-Channels are established, the coexistence of Super-Channels using different modulation formats on the same optical fiber network infrastructure may have a detrimental effect on the Optical Signal to Noise Ratio (OSNR) of adjacent Super-Channels due to interference such as cross-phase modulation. Therefore, it may be desirable to be able to evaluate the mutual impact of existing and new Super-Channels on each other's quality of transmission (for example, bit error rate) before establishing new Super-Channels” ([0144]); “The optical signal attributes are Super-Channel 50 parameters that are useful in evaluating the mutual impact of existing and new Super-Channels 50 on quality of transmission of the Super-Channels 50. For example, optical signal attributes may include number (quantity) of wavelengths/optical carriers, wavelength/optical carrier center frequency, wavelength/optical carrier modulation, wavelength/optical carrier baudrate, and/or wavelength/optical carrier Forward Error Correction (FEC) type” ([0087]). That is, the combination of Swinkels et al and Hussain et al discloses that in a system with a plurality of channels copropagated (including WDM system super-channel system etc.), copropagating optical channels can affect each other due to partial overlapping and cross-phase modulation etc., one channel is not independent from other copropagating neighboring channels; and to change a capacity of one channel, it is needed to evaluate an impact to the performance (margin, OSNR or BER etc.) of other copropagating channels. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Hussian et al with Boduch et al and Swinkels et al and Yokoyama so that the impacts to copropagating channels/services are considered, the second/third capacities are determined based on the impacts on the other copropagating services/channels on the restoration route, and a “minimal” impact the existing channels/services can be ensured, and the system reliability is enhanced.
9). With regard to claim 32, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claim 28 above. And the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al further discloses wherein the second capacity is based on known viable capacity on the restoration route (e.g., Figure 1, Rate 1 to Rate N are known viable capacities be used on the restoration route. Swinkels: [0048], “the flexible optical modem can support non-standard speeds since N can be a real number as opposed to an integer, i.e. not just 100 G, 200 G, or 400 G, but variable speeds, such as 130 G, 270 G, 560 G, etc.”; [0050], [0053] and [0060]).
10). With regard to claim 33, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claim 28 above. And the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al further discloses wherein the second capacity is based on predicted viable capacity on the restoration route (Boduch et al discloses that the second capacity can be selected from a plurality of viable capacity on the restoration route, e.g., Rate 1, … and Rate N, and “if a fault occurs on the first optical path such that the transceiver must now transmit over a second optical path over a second distance d2, wherein d2>d1, then the transceiver may need to switch to a second bit rate r2, wherein r2<r1. This is done by selecting a different rate processor within the optical transceiver”. That is, if the control system knows d2>d1, a predicted lower bit rate should be selected; that is, the Rate 1, Rate 2, … or Rate N can be viewed as “predicted viable capacity” to be used on the restoration route. And, Swinkels discloses “the transceiver can reconfigure bandwidth based on client-side requests (step 1028). The transceiver operation method 1020, in addition to monitoring signal quality and hardware health, can also adapt the optical system 1000 based on operational requirement changes from client facilities, where cost and/or peak use varies due to time of day changes, or end-user demand fluctuations. One such example would be extremely high demand situations that is predictable and known in advance” and “determining path viability for the route and the network demand for an ideal bit-rate using a forecast tolerant modeling scheme” ([0103], [0060] and [0070] etc.). That is, the combination of Boduch et al and Swinkels et al teaches/suggests the second capacity is based on predicted viable capacity on the restoration route).
11). With regard to claim 35, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claim 28 above. And the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al further discloses wherein the variable capacity is configured in discrete increments (e.g., Figure 1; Rate 1, … and Rate N are in discrete increments. Swinkels: [0048], “100 G, 200 G, or 400 G, but variable speeds, such as 130 G, 270 G, 560 G, etc.”; [0050], [0053] and [0060]).
12). With regard to claims 36-38, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claims 16, 24 and 28 above. But, Boduch et al and Swinkels et al and Yokoyama and Hussian et al do not expressly disclose wherein the impact on the other copropagating services is determined based on whether the other copropagating services are already running with low margins and are with upshifted capacity.
However, as discussed in claims 16, 24 and 28 above, the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al teaches that for a system with a plurality of channels coexisted (including WDM system super-channel system etc.), when changing a capacity of a channel, the impact to the to the performance (margin, OSNR or BER etc.) of other copropagating services/channels must be considered. The services/channels that are running with low margins/upshifted capacity are most susceptible to the changes of the neighboring channels due to their “low” or less available margins. And the services/channels running with large margins are inherently less susceptible to the changes of the neighboring channels due to their “large” margin or big tolerance; and an impact that is substantial for a channel running with low margins/upshifted capacity might not influence a channel running with high margins/downshifted capacity. Therefore, it is obvious to one skilled in the art that the impact to the services/channels that are running with low margins must be considered first. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the impact on the other copropagating services based on whether the other copropagating services are already running with low margins and are with upshifted capacity.
13). With regard to claim 39, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claim 16 above. And the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al further discloses wherein the first capacity and the second capacity are different (Boduch: [0021], Abstract: “rate-adaptive”).
14). With regard to claim 40, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claim 16 above. But, Boduch et al and Swinkels et al and Yokoyama and Hussian et al do not expressly state wherein the first capacity and the second capacity are the same. 
However, as discussed in claim 16 above, the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al discloses that the second rate can be determined based on monitored operation; and Boduch et al discloses “[i]f a fault occurs on the first optic optical path, the aggregate input bit stream may need to be routed through the network on a second optical path. However, conditions associated with the second optical path may be such that the rate-adaptive optical transceiver can no longer transmit the entire aggregate input bit stream to the second apparatus at the same bit rate without causing bit errors. For this case, the rate-adaptive optical transceiver (TX) reduces its output bit rate to a second transmittable bit rate in order to achieve substantially error-free transmission” ([0035]); that is, whether to reduce the bit rate is based on whether “the same bit rate” could cause “bit errors” on the second optical path; if conditions associated with the second optical path is such that the rate-adaptive optical transceiver can transmit the entire aggregate input bit stream to the second apparatus at the same bit rate without causing bit errors, then it is no need to change the bit rate (or capacity); also refer to [0021]: if d2>d1, then choosing r2<r1, it is obvious that if d2<d1, then r2 can be the same as r1. The combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al discloses a rate-adaptive system. Therefore, it is obvious to one skilled in the art that the first capacity and the second capacity can be the same at situations when the restoration route can support the first capacity “without causing bit errors”.

Claims 18, 26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Boduch et al and Swinkels et al and Yokoyama and Hussian et al as applied to claims 16, 24 and 28 above, and further in view of Yamauchi et al (US 2017/0302372).
1). With regard to claims 18, 26 and 30, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claims 16, 24 and 28 above. And the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al further discloses that SNR (or OSNR) is monitored (Boduch: [0041] and [0047]; Swinkels: [0109]-[0110] etc.). But Boduch et al and Swinkels et al do not expressly state: the photonic service is monitored based on measurements of Bit Error Rate (BER) of the photonic service on the restoration route to determine the margin in terms of Signal-to-Noise Ratio (SNR).
However, as discussed above, Boduch discloses “OSNR threshold is often referred to as the signal's OSNR margin” ([0041] and [0047]); and Swinkels disclsoes “The transceiver operation method 1020 provides an adaptive solution to bandwidth allocation based on a signal-to-noise (SNR) and/or receiver input bit error rate (BER) in the optical system 1000” ([0109]), and “As the SNR falls, spectral efficiency must follow to maintain a specified network BER operating point” ([0110]). And Swinkels further discloses “In a first exemplary scenario associated with the transceiver operation method 1020, link SNR drops on the fiber 14A below a margin acceptable for a current throughput over the fiber 14A. The SNR may be measured in the electrical domain at the receiver on the transceiver 12E”; that is, the BER and SNR are related. And, Hussian et al also discloses “to evaluate the mutual impact of existing and new Super-Channels on each other's quality of transmission (for example, bit error rate) before establishing new Super-Channels” ([0009], [0011], [0086] and [0144])
Another prior art, Yamauchi et al, discloses a system/method for network control and quality margin calculation and path switching etc., and “the OSNR margin OSNRmargin in operation on a BER-OSNR characteristic. The characteristic illustrated in FIG. 18 illustrates the OSNR margin OSNRmargin” and “enables calculation of an OSNR margin OSNRmargin with high accuracy from the reception BER measured at the reception end node 2 and the reception OSNR1 ([0074], and Figure 18 etc.; also Figures 14, 21 and 23 etc.); that is, Yamauchi et al teaches to determine margin in terms of Signal-to-Noise Ratio (SNR) based on measurements of Bit Error Rate (BER) of the photonic service.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yamauchi et al to the system/method of Boduch et al and Swinkels et al and Yokoyama and Hussian et al so that a margin of the transmission quality can be accurately measured/determined.
2). With regard to claim 31, Boduch et al and Swinkels et al and Yokoyama and Hussian et al disclose all of the subject matter as applied to claims 28 and 30 above. And the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al further discloses wherein the photonic service is changed if the margin is higher than margin to overcome a signal degrade condition (Boduch: the bit rate used is depending on the transmission distance, OSNR, and/or error rate, [0003], [0021], [0047] and [0071] etc.; Boduch discloses a rate-adaptive scheme, and the performance is monitored by the transceiver etc.; therefore, it is obvious to one skilled in the art that if the OSNR is high enough, the photonic service/capacities can be changed, e.g., upshifted. Swinkels et al also states “through the flexible optical modems, the systems and methods leverage the ability of the lines to provide the restoration bandwidth thereby deferring the deployment of additional optical interfaces as well as provide excess capacity that can be utilized for lower priority services, bandwidth-on-demand, etc. Specifically, first-in builds have significant excess margin, and with the emergence of flexible optical modems, it is an objective to provide and manage the excess margin to provide excess capacity without additional hardware or management constraints. That is, the flexible optical modems can significantly reduce initial costs by providing extra capacity that can be used for restoration” ([0051]), and “the transceiver operation method 1020 is configured to adapt modulation based on SNR changes, both positive and negative. The transceiver operation method 1020 is configured to modify the transceivers (i.e. steps 1034-1048) based on the monitoring steps 1024, 1026, 1028” ([0104]), that is, the capacity of the modem can be based on the SNR etc., and can be increased or decreased (“both positive and negative”). Also, Yokoyama, discloses a system/method to change line bit rate based on the error rate, Figures 2-6 etc. That is, the combination of Boduch et al and Swinkels et al and Yokoyama and Hussian et al teaches/suggests wherein the photonic service is changed if the margin is higher than margin to overcome a signal degrade condition).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        November 3, 2022